McCOMB, J.
Respondents move to dismiss the appeal or affirm the judgment on the grounds that the appeal was taken for delay and that the questions on which a decision of the cause depends are so unsubstantial as not to need further argument.
Prior to November 1, 1939, rule V, section 3 of the Rules for the Supreme Court and District Courts of Appeal (213 Cal. xliii) provided for the dismissal of an appeal or the affirmance of a judgment on the grounds of the present motion. However, September 29, 1939, the judicial council abrogated the section of rule V just mentioned, effective as of November 1, 1939. (Taylor v. Parsons, 39 Cal. App. (2d) 336 [102 Pac. (2d) 1096].)
Therefore, the present motion is not well taken and is denied.
Moore, P. J., and Wood, J., concurred.